I should like to congratulate Mr. Choudhury on his election to the presidency of the forty-first session of the United Nations General Assembly and to wish him every
success in his responsible post.
In these difficult times which the Organization is now facing I wish also to express great appreciation of the commendable work of the Secretary-General, Mr. Javier Perez de Cuellar, in the interests of the objectives of the United
Nations and its Charter.
Last year's fortieth anniversary session of our Organization provided an
opportunity to reaffirm its unique and irreplaceable role. Since that time, it has
gone through a new and complex stage in its activities. Unfortunately, no progress
has been achieved in solving the crucial issues relating to the strengthening of
international security, nuclear weapons or the halting of the arms race. There has
been no improvement so far in the strained international relations. The reasons
for our concern have thus not been removed.
Nevertheless we have witnessed some encouraging events, which have given rise to hope for a thaw in the international atmosphere. Political dialog has been reactivated. Disarmament negotiations have been resumed. The long-awaited and much-needed Geneva summit meeting has taken place. A strong impression has been made by the declaration and repeated extensions of the Soviet moratorium. The first phase of the Stockholm Conference has been successfully concluded. Agreements on the safe use of atomic energy have been signed in Vienna. Notable progress has been made on the question of the prohibition of chemical weapons. New signs have appeared in the efforts to solve regional problems. Ways of increasing security in Asia and in the Pacific region are being sought. Definite possibilities of strengthening international co-operation in the economic and humanitarian fields are taking shape. There have been extremely important achievements at the summit meeting of the countries of the Non-Aligned Movement in Harare.
The effect of all those positive factors constitutes a solid political basis for further progress in the policy of detente; it is a solid basis and capital bearing high interest. Logically, its value has been enhanced as a result of the positive and generally welcomed announcement that Mikhail Gorbachev's proposal to hold a meeting in Iceland has been accepted by President Reagan. We appreciate the fact that this agreement has been reached, as was stated, thanks to the realism and constructive approach of both sides. The meeting will undoubtedly provide a significant opportunity for reviewing the present international situation. We should like to believe that the Reykjavik meeting would proceed on the basis of such an analysis to chart a course leading to the solution of pending problems, especially those relating to certain questions of nuclear weapons. If that happens it will certainly encourage the further development of the policy of peaceful coexistence and broad international co-operation.
The good news of the forthcoming meeting seems to respond to the desires of the entire international community. It is also fully consonant with the constructive atmosphere prevailing at our present session, especially the new symptoms and tendencies that have so clearly manifested themselves here so far.
Consequently, the world is facing a choice. Everything will depend on the decisions we shall make*, whether we drift towards nuclear annihilation or allow the new political thinking on the preservation of life on earth to prevail.
We in Czechoslovakia have always had an unswerving attitude. No matter what differences there may be in social systems or political positions, the will to prevent confrontation and reduce international tensions must prevail. This means that we must reject war in the interest of politics, since another war would mean the end of all politics. The future must not be allowed to be programed by military technologies. Diverse, often conflicting, interests must be reconciled in a way that enables both individuals and entire nations to live in peace without fear for the sorrow. This could be decisively facilitated by the establishment of a comprehensive system of international peace and security embracing the military, political, economic and humanitarian spheres-, a system which would presuppose the adoption of material, political and legal, as well as moral and psychological, guarantees precluding the use of force, and make it possible to achieve equal
security for all by political means.
Such a broadly conceived approach underlies the joint proposal of the Socialist countries which is before this session of the General Assentoly. It inspires us to believe that we can think afresh about how to implement and develop in a more meaningful way the purposes and principles of the United Nations Charter.
Naturally, everybody talks about peace nowadays, but the concepts of peace are diametrically opposed. Some see it as a mere cease-fire-, others assert that to avert war means to rely on nuclear strength, with the concomitant claim to a right to abrogate unilaterally existing treaties on arms limitation. Under the doctrine of neo-globalism there is continued reliance on military force, aggression, economic extortion and the imposition of its will upon other countries and peoples. However, such a philosophy, based on the law of force, is pointless; it would be disastrous fear mankind as a whole.
For our part, we believe that deterrence, intimidation and threats of retaliation could be replaced by firm guarantees of trust. Peaceful coexistence can and must become the highest universal principle of inter-State relations. Security must be viewed as mutual and indivisible.
We see in such a set of fundamental practical norms reliable ways of dealing with some of the most complex problems of our epoch. It was within this context that they were formulated, with historic farsightedness, by the XXVTIth Congress of the Communist Party of the Soviet Onion and endorsed by the XVIIth Congress of the Communist Party of Czechoslovakia. As the President of the Czechoslovak Socialist Republic, Gustav Husak, has said, we regard that "as a powerful impulse in the struggle for peace and progress".
We have given our full support to the central appeal of the International Year of Peace, which is being observed this year, and have made practical contributions to its implementation. We have gained valuable experience from this. It has confirmed that conditions are ripe for an intensification of the peace-building efforts of nations. Governments and the peoples throughout the world. Among the steps that could improve the political detente and strengthen mutual security none is more urgent than arms limitation. The horrifying momentum of nuclear and conventional armament on Earth must be halted and it must be prevented from reaching outer space. So far there is still time, but there is not much left.
Indeed, mankind's destiny has now taken on a completely new perspective. Nuclear arsenals have achieved such absurd dimensions that they no longer serve their original purpose. Even as they are being accumulated the moment is drawing nearer when strategic parity will cease to be a factor of military-political deterrence. Mutual deterrence is now turning into its opposite. That situation in itself argues against the philosophy underlying the old political thinking to the effect that the further accumulation of such weapons is necessary.
Unfortunately, the approach to arras limitation taken by some Western countries is still marked by obvious attempts simply to drag things out. Surely this is proved by the Vienna talks, where nothing has been achieved after 13 years and 40 rounds, and despite 26 proposals by the socialist countries. The truth is that many of those who so often call for progress prove by their actions that they still rely on military force. In their commitment to the policy of confrontation they even go so far as to make plans for besieging our planet from outer space. The question that here is this-, what is the purpose of the strategic revolution when demands for a revolution in disarmament are being made from all sides?
All sorts of arguments are being used as pretexts for blocking progress. One of them is the question of verification, which has been raised constantly and inflated out of all proportion, as if there were a reluctance to recognize that the
socialist States sure completely ready to resolve this issue, including the question of on-site inspections, as was clearly demonstrated in Stockholm. After all, it would be just as impossible for us to accept disarmament treaties without strict and equitable verification measures.
However, this assumes that there must be something to verify. This requires, first of all, that there be negotiations and agreement on the phased elimination of all nuclear weapons, a treaty on a comprehensive nuclear-weapon-test ban, and a number of other urgent issues on the rather extensive agenda.
We are convinced that the program put forward by Mikhail Sergeyevich Gorbachev on 15 January has opened a viable way to the solution of the entire range of issues relating to nuclear disarmament - strategic armaments, intermediate-range missiles in Europe and operational tactical forces. We regard this as the most detailed, specific and concrete basis for progress that has ever been submitted. It pays due regard to the legitimate security interests of all States, both nuclear and non-nuclear. It offers a truly historic opportunity to eliminate the threat of nuclear devastation. It provides for the safe, peaceful entry of human civilization into the third millennium. That program enjoys our full support. It should become a focal point in the work of the United Nations as well.
We regard the continuance of nuclear testing as the equivalent of armament. We consider the Soviet Union's decision to extend its unilateral moratorium on all nuclear explosions through the end of this year, after it has already been in effect for more than 400 days, as proof of the highest sense of responsibility. That step - which is not an easy one to take in the light of one's own security needs - is welcomed throughout the world. It is indeed a genuine example that deserves to be initiated. The spontaneous applause in this Hall when Minister Shevardnadze mentioned that action in his statement once again confirmed this. Moreover, this example set by the Soviet Union provides yet another opportunity: it gives us a chance to think things over. We believe that one's attitude to this can be regarded as a yardstick by which to gauge one's sincerity.
We value highly the efforts made on this important question by the group of six States from four continents and the Non-Aligned Movement as a whole. We would like their proposal, too, to be heeded by the United States. It would be the most natural, the easiest and indeed the least expensive way to halt the accumulation of nuclear capacity. It would preclude the sort of confrontation provoked by such testing. It would pave the way for further significant steps towards the preventing of nuclear war. And, it would be in keeping with the agreement readied at the Soviet-United States summit meeting at Geneva.
We welcome the readiness of the Soviet Union to sign, any time and at any place, a treaty on a comprehensive nuclear-weapon-test ban. If an act of such historic significance were accomplished here and now it would indeed be a symbol of our Organization's commitment to this ideal.
We also share the opinion that a basic prerequisite for the radical limitation of strategic nuclear systems is abstention from launching weapons into outer space. Is it not easier, more cost-effective and, above all, much safer to dismantle nuclear weapons than to build a so-called defense against them in the form of a rather complicated, costly and extremely hazardous space shield? That is why we demand that these weapons be dismantled.
We give our unequivocal support to the preparation and adoption of a realistic program of joint, practical activities for the peaceful use of outer space. Only in this way can nations concert their efforts to work for the salvation of their planet, its atmosphere and its biosphere.
We believe that the strengthening of universal security and confidence-building also depend on how reliably atomic power is used. We therefore advocate the establishment of an international system for the safe development of nuclear-power engineering embodying a universal commitment by each State individually and by all States collectively.
We have acquired valuable experience in this respect. The 1982 Czechoslovak-Austrian agreement on the regulation of issues relating to nuclear facilities is a unique document, indeed the first of its kind. It served its purpose excellently after the Chernobyl accident. It provides convincing proof of the possibility of solving matters relating to the safe use of nuclear energy within the framework of the International Atomic Energy Agency (IAEA) , regardless of the social systems of the States involved.
We favor the establishment of nuclear-weapon-free zones aid zones of peace in specific regions of the world - in central Europe, where we are ready to become part of such a zone, in northern Europe on the Balkan peninsula, in Africa, in the Indian Ocean and also in the South Pacific.
We firmly advocate the world-wide elimination of chemical weapons and means of manufacturing them. In the spirit of our proposals submitted jointly with the German Democratic Republic, we are ready to continue to promote efforts to achieve the global prohibition of such weapons, in particular by means of establishing a chemical-weapon-free zone in central Europe.
we wish to express our regret at the delays that have affected the convening of the Conference on disarmament and development, we support the holding of discussions next year on those closely interrelated problems of the present-day world.
We attach great importance to the Geneva Conference on Disarmament. We regard it as a particularly necessary forum for negotiation, and as indeed the only place where even partial agreements can take the form of multilateral treaties. We are working to increase its effectiveness.
The decisive arena in the struggle for a peaceful order in the world remains the European continent. It is there that the two strongest military-political groupings, possessing the most destructive types of weapons, are facing each other. Yet it is also there that the policy of detente has emerged, stemming from a common understanding of recognized realities.
Despite all the roadblocks and pitfalls placed in its path and the mistrust and skepticism with which it has been confronted, detente has proved to have solid foundations. Its vitality was also demonstrated by the conclusion of the first stage of the Stockholm Conference. We regard the document adopted there as an agreement of outstanding significance in the process of building up a system of collective security in Europe. It is the most striking success achieved in moving towards a reduction of tension and an amelioration of the European political climate since the adoption of the Helsinki Final Act. It sets forth the relevant provisions of the Act, and provides sound conditions for productive achievements in other areas of negotiations on military detente and disarmament. The complex work in Stockholm, which demanded the maximum of political resolve, thus represents a triumph of common sense, political realism, and sense of responsibility for the future destiny of Europe. It is highly significant that all the participating States worked for the decision that was adopted, a fact which provides an encouraging impetus for the successful continuation of the all-European process.
However, more time is needed. Military activities and transfers of troops to Europe must be still further limited. We must have firm and specific commitments to guarantee the non-use of force and the maintenance of peaceful relations. Military concepts and doctrines must be based solely on defensive principles.
That is what was proposed by the States parties to the Warsaw Treaty in their appeal to the States of the North Atlantic Treaty Organization (NATO) and indeed to all European countries at the session of the Political Consultative Committee held in Budapest last June, what is at issue here is a program of drastic reductions, amounting to half a million troops on each side and their respective armaments, including nuclear weapons for operational tactical purposes with a range of up to 1,000 kilometers, from the Atlantic to the Orals, with effective verification carried out jointly. We are prepare* to negotiate about such measures in any forum that may be agreed upon. Action on this issue really urgently needs new impetus.
In Budapest we strongly urged the desirability of solving the extraordinarily important problem of the Soviet and United States intermediate-range missiles in Europe, representing a threat that still looms over our old continent. If this
issue can be resolved, Soviet missile complexes for operational tactical purposes will be withdrawn from the territories of the Czechoslovak Socialist Republic and the German Democratic Republic. As we have heard in this Assembly also, various solutions are being considered. It is our view that any solution that results in the total elimination of such weapons from the continent would be in the interest of not only the Europeans but indeed all mankind.
As for the forthcoming Vienna meeting, the experience gathered in Belgrade and Madrid shows that it should be a constructive forum and not an arena of confrontation. In view of the more favorable atmosphere in the world, it might indeed usher in a new phase in the policy of detente, become a real milestone cm the path of Helsinki, and formulate the mandate for the opening of the second disarmament phase of the Stockholm Conference. Of course we wish to promote actively all aspects of this all-European process, which has already become an integral part of the political awareness of our continent. We intend to pay particular attention to the development of co-operation in trade and economic affairs. Further progress must also be achieved in the spheres of culture, education, contacts, in for nation and humanitarian issues - but of course without the typg of vetoes and obstructions, witnessed this year in Berne.
In that connection, we also have in mind specific and genuine human rights, in their full range and richness. It is not merely to issue declarations about them and to lecture others on the subject. What we need is something quite different*, fruitful co-operation, directed to safeguarding always and everywhere the right of people to live in peace and guaranteeing them lasting civil, spiritual, cultural and social freedoms.
The peaceful settlement of international disputes and conflicts is something we regard as an essential precondition for the establishment of universal security. Unfortunately, this year, once again, we have failed to note any decrease in the persistent feverish temperature of the hotbeds of tension throughout the world.
It is our opinion that a just and lasting peace in the Middle East can be secured neither by the arrogance of Tel Aviv nor by attempts at partial solutions. The right of the Palestinians to self-determination, including the establishment of a State of their own, must be unreservedly recognized. We continue to advocate the convening of an international conference to be attended by all the parties concerned, including the Palestine Liberation Organization as the sole, legitimate representative of the Palestinian people. We consider that the organization of such a conference has received significant encouragement from the proposal by the Soviet Union for the establishment of a preparatory committee composed of the permanent enforcers of the Security Council.
From the beginning, we have always advocated a speedy end to the war between Iraq and Iran through peace negotiations.
We are in favor of converting the Mediterranean into a zone of lasting peace and co-operation and of the withdrawal of the fleets of the naval forces of both the United States and the Soviet Union from that area.
We condemn the flagrant acts of State terrorism directed against Libya.
We advocate the convening of an international conference on Cyprus under the auspices of the United Nations. Such a conference would help to secure independence, sovereignty and territorial integrity for that non-aligned country through peaceful means.
We support the legitimate efforts of the Government of Nicaragua to strengthen the independence of that country and its defense capability. We also support the steps it has taken to reduce tension in Central America. We condemn the double standard of an attitude to national terrorism which passionately denounces it in words while supplying it with 3100 million intended to overthrow a democratically elected Government. We commend the activities of the Contadora Group on behalf of a peaceful settlement of the situation in the region.
As a country that fought a battle fraught with sacrifices in order to achieve its independence, Czechoslovakia cannot ignore the brutal repression being exercised by the racists against the population of Namibia and the aggravation of the ruthless colonial exploitation of that people. At the same time we condemn the shameful policy of apartheid. It is a sad fact that some States Members of the United Nations - even, indeed, members of the Security Council - continue to act in contravention of the decisions of our Organization. They denounce the South African regime with tough rhetoric, but somehow they forget the main requirement, which is support for the adoption of effective mandatory sanctions. As we have recently heard, they have even vetoed such sanctions, thereby virtually lending support to Pretoria, and in so doing they are, wittingly or unwittingly, responsible for the denial of the legitimate rights of the people of Namibia. This, even after such demonstrations of the will of the international community as were witnessed at this year 's conferences at Paris, Vienna and in Hew York at the recent special session of the General Assembly, as well as at the summit meeting of the Non-Aligned Movement at Harare.
Czechoslovakia is sincerely interested in lasting peace and security in Asia. He welcome any step in that direction. One such measure, which we regard as highly significant, is the broadly elaborated concept of security, co-operation, confidence and arms reduction in the Asian aid Pacific region advanced by the Soviet Union at Vladivostok on 28 July.
We regard the agreement on the withdrawal of all Vietnamese troops from Kampuchea by the year 1990 as another such step.
We equally value the constructive initiatives taken by the Democratic People's Republic of Korea aimed at reducing the level of military confrontation, establishing a nuclear-free zone of peace on the Korean peninsula and achieving the country's peaceful reunification on a democratic basis, without external interference.
We highly esteem the role played in the struggle for peace, progress and genuine independence by the Movement of Non-Aligned Countries. Through its principled attitudes and significant initiatives, the Movement has made a vital contribution to the elimination of the danger of nuclear war and to the solution of
the acute problems in today's world. The recent eighth summit meeting of the countries members of the Non-Aligned Movement has confirmed this.
Global security and durable peace are inconceivable without a fundamental improvement in international economic relations, which must be restructured on a just and democratic basis while the pending social issues of development are resolved. Numerous disputes and conflicts inevitably arise when such questions are
ignored.
Nowadays, it is impossible even in economics to make provisions for one's own long-term security and prosperity at the expense of others. Such was the practice of the former colonial metropolitan Powers, and today's spokesmen of neo-globalism would like to continue along that course. They have also been abusing the distorted and fundamentally unfair structure of the international division of labor. That is why they have developed and promoted the debt syndrome. Acting through transnational banks and, if necessary, through intimidation, they have arrogated to themselves the right to determine the future of the developing countries. This was made very clear, inter alia, at this year's special session of
the General Assembly on the critical economic situation in Africa.
We oppose indebtedness being legitimized as a new international means of
exploitation.
In conclusion, I should like to assure the Assembly that Czechoslovakia, guided by its loyalty to the purposes and principles of the Organization, will not relent in its endeavors to increase its effectiveness and to help it overcome the obstacles that beset its path. The Organization's immense potential should not be buried under a tangle of financial or procedural problems, which in fact originate in efforts that are designed to produce the opposite result. It would be truly worthwhile to consider and ponder the idea of holding special talks on a number of the pressing issues with regard to the Organization's activity.
All the possibilities of this world Organization, this unique universal forum to which no alternative exists. Bust be folly utilized in the interest of
strengthening the new political thinking, as well as cc-opera tier. and peaceful coexistence.
As our Government's statement of its program has expressed it, "the questions of war end peace rank first in our efforts in the field of foreign policy because we are aware of the fact that peace is the highest priority in our lives".
